Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 4/30/2020 and IDS filed on 4/30/2020, 5/13/2021, 12/01/2021, and 11/18/2022. 
Claims 1-8 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (U.S. Pub. No. 2017/0296010 A1).

As per claim 1, Li discloses:
An autonomous vacuum cleaner comprising: 
a vacuum cleaner body configured to be capable of cleaning a floor surface while travelling autonomously along the floor surface (See Figures 1-4 & Para [0003], Para [0029], i.e. cleaning path); and 
an information processing apparatus configured to process information transmitted from the vacuum cleaner body, wherein the vacuum cleaner body includes: a surrounding information acquisition means configured to acquire surrounding information related to a target object in a cleaning target space (See Para [0029], i.e. simultaneous localization and mapping…map of surrounding environment of the robot); and 
a location information acquisition means configured to acquire location information of the vacuum cleaner body in the cleaning target space, at least one of the vacuum cleaner body and the information processing apparatus includes a map creator configured to create a map of the cleaning target space on the basis of the surrounding information and the location information (See Para [0029], i.e. simultaneous localization and mapping…map of surrounding environment of the robot , See Para [0035], i.e. position of the robot on the map [prior art generate map surrounding the robot, therefore teach the acquiring of the location information]);
the information processing apparatus includes a map display configured to display the map (See Para [0035], i.e. display a map), and 
whenever the vacuum cleaner body acquires the surrounding information and the location information while travelling autonomously, the map creator creates the map of the cleaning target space including the vacuum cleaner body in real time (See Para [0029], i.e. simultaneous localization and mapping…map of surrounding environment of the robot…based on the real-time map of the environment surrounding the robot) and the map display of the information processing apparatus displays the map (See Para [0035], i.e. position of the robot on the map)



As per claim 7, Li discloses all of the features of claim 1 as discloses above wherein Li also discloses wherein the information processing apparatus includes an indicator generator configured to add an indicator indicating an operating state of the vacuum cleaner body, superimposing the indicator on an image of the vacuum cleaner body displayed on the map (See Para [0035], i.e. position of the robot on the map).

As per claim 8, Li discloses all of the features of claim 7 as discloses above wherein Li also discloses wherein the vacuum cleaner body includes a body indicator indicating the operating state of the vacuum cleaner body, and the body indicator and the indicator superimposed on the image of the vacuum cleaner body displayed on the map present a common operating state (See Para [0035], i.e. position of the robot on the map…rich information to the user).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. No. 2017/0296010 A1) in view of Watanabe et al. (U.S. Pub. No. 2019/0302796 A1).

As per claim 2, Li discloses all of the features of claim 1 as discloses above.
Li does not discloses: wherein the map creator includes: a correction determiner configured to determine whether or not to correct the map on the basis of the previously created map and newly acquired surrounding information and location information; and a correction executor configured to, upon the correction determiner having determined to correct the map, correct the previously created map on the basis of the newly acquired surrounding information and location information.
However, Watanabe discloses: wherein the map creator includes: a correction determiner configured to determine whether or not to correct the map on the basis of the previously created map and newly acquired surrounding information and location information; and a correction executor configured to, upon the correction determiner having determined to correct the map, correct the previously created map on the basis of the newly acquired surrounding information and location information (See Figure 9, i.e. perform search motion, See Para [0062], i.e. map generation, See Para [0066]-[0069], i.e. state of map MP is found to be different…reflecting the acquired information on the map, See Para [0077], See Para [0086], i.e. optimizing the traveling route based on the latest information).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Watanabe 

into the teaching of Li because it would allow for optimizing of traveling route of cleaning 

robot for efficient cleaning control (See Para [0086]).


As per claim 3, Li and Watanabe discloses all of the features of claim 2 as discloses above wherein Watanabe also discloses wherein at least one of the vacuum cleaner body and the information processing apparatus includes a path information creator configured to create path information related to a travel path of the vacuum cleaner body on the basis of the newly acquired surrounding information and location information, the information processing apparatus includes a path information display configured to display the path information, superimposing the path information on the map, and upon the correction executor having corrected the map, the path information creator corrects the path information in accordance with the corrected map (See Figures 8A & 8B, See Figure 9, i.e. perform search motion, See Para [0062], i.e. map generation, See Para [0066]-[0069], i.e. state of map MP is found to be different…reflecting the acquired information on the map, See Para [0077], See Para [0086], i.e. optimizing the traveling route based on the latest information).

As per claim 4, Li and Watanabe discloses all of the features of claim 3 as discloses above wherein Watanabe also discloses wherein at least one of the vacuum cleaner body and the information processing apparatus includes a cleaning information creator configured to create cleaning information related to a cleaning result of the vacuum cleaner body, on the basis of the path information created by the path information creator, the information processing apparatus includes a cleaning information display configured to display the cleaning information, superimposing the cleaning information on the map, and upon the correction executor having corrected the map, the cleaning information creator corrects the cleaning information in accordance with the corrected map (See Figures 8A & 8B, See Figure 9, i.e. perform search motion, See Para [0062], i.e. map generation, See Para [0066]-[0069], i.e. state of map MP is found to be different…reflecting the acquired information on the map, See Para [0077], See Para [0086], i.e. optimizing the traveling route based on the latest information, See Para [0088], i.e. user instruct updating a map…user may clear the area,  Para [0098]-[0099], i.e. display…user inputting).

As per claim 5, Li and Watanabe discloses all of the features of claim 4 as discloses above wherein Watanabe also discloses wherein the cleaning information creator creates cleaning area information related to an area that has been cleaned by the vacuum cleaner body, on the basis of execution information related to an execution state of cleaning by the vacuum cleaner body, and the path information created by the path information creator, and the cleaning information display displays the cleaning area information, superimposing the cleaning area information on the map (See Figures 8A & 8B, See Figure 9, i.e. perform search motion, See Para [0062], i.e. map generation, See Para [0066]-[0069], i.e. state of map MP is found to be different…reflecting the acquired information on the map, See Para [0077], See Para [0086], i.e. optimizing the traveling route based on the latest information, See Para [0088], i.e. user instruct updating a map…user may clear the area,  Para [0098]-[0099], i.e. display…user inputting).


7.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub. No. 2017/0296010 A1) in view of Nakamura et al. (U.S. Pub. No. 2017/0277196 A1).

As per claim 6, Li discloses all of the features of claim 1 as discloses above.
Li does not discloses: wherein the information processing apparatus includes: a 
destination setter configured to accept an operation input of a user and set a destination 
in the map; and a transmission command configured to transmit a movement command 
for moving toward the destination, to the vacuum cleaner body, and the vacuum cleaner 
body moves toward a destination in the cleaning target space corresponding to the 
destination in the map, on the basis of the movement command received from the 
information processing apparatus.
However, Nakamura discloses: wherein the information processing 
apparatus includes: a destination setter configured to accept an operation input of a 
user and set a destination in the map; and a transmission command configured to 
transmit a movement command for moving toward the destination, to the vacuum 
cleaner body, and the vacuum cleaner body moves toward a destination in the cleaning 
target space corresponding to the destination in the map, on the basis of the movement 
command received from the information processing apparatus (See Figures 11 & 12, 
Para [0098]-[0113], user desires to make the autonomous vacuum cleaner 4 clean an 
arbitrary first position P1… on the basis of the instruction from the position specification 
apparatus 8, to the second position P2).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Nakamura

into the teaching of Li because it would allow an autonomous device to move to an 

arbitrary position through simple operation by a user (See Para [0032]).


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851